Citation Nr: 1516635	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  The record indicates the Veteran also underwent an enlistment examination for the Army Reserves in November 1974.  The dates of any service as a Reservist are unclear. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends he has bilateral sensorineural hearing loss as a result of in-service noise trauma, specifically incurred during infantry training.  He indicates he was exposed to loud noises on explosive training courses, escape and evasion courses, and rifle ranges.  He indicates one incident where he had to endure rifle range training without earplugs as punishment for forgetting to bring them with him.  

Service treatment records indicate the Veteran entered service with "normal" hearing.  That is, on August 1967, the Veteran's hearing threshold was at 0 decibels at all tested frequency levels bilaterally.  On January 1969 the Veteran presented complaining of ringing in his left ear after being at a firing range the day before.  The examiner noted decreased hearing on examination, but with no perforations, blood, or exudate.  The examiner did note, however, that the Veteran's boney attachments at the tympanic membrane were more prominent bilaterally.  The Veteran was referred to an ENT to address the unusual tympanic membrane ossicle arrangement as well as the ringing in the ear.  The ENT diagnosed the Veteran with tinnitus secondary to noise trauma.  No further complaints are noted and the Veteran's audiological testing at separation on July 1969 was within normal limits.  From 500 decibels to 4000 decibels, the Veteran's hearing threshold ranged from 5 decibels to 10 decibels bilaterally.  

The Veteran's service treatment records also include a November 1974 examination described as an entrance examination for the Reserves.  The audiological testing at that time was largely equivalent to the January 1969 examination.  It is unclear, however, whether the Veteran entered the Reserves and, if so, for how long.  The RO/AMC must make efforts to ensure any and all service treatment records are obtained, to include any time spent in the Army Reserves from November 1974. 

The Veteran was awarded entitlement to service connection for tinnitus in a December 2011 rating decision.  Hearing loss was denied mainly because the Veteran did not have a hearing loss disability as defined by the regulations.

Under 38 C.F.R. § 3.385 (2014) impaired hearing is considered a "disability" for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In this case, the Veteran submitted a private audiogram dated August 2009.  Although the private examiner noted "mild loss," the audiological results did not show a hearing loss disability as defined under 38 C.F.R. § 3.385.  Similarly, the Veteran was afforded a VA examination where the audiological results did not meet the definition of a hearing loss disability as defined under 38 C.F.R. § 3.385.  The examiner at that time found the Veteran to have "normal hearing bilaterally" and any complaints of hearing loss unlikely related to his military service because his hearing was within normal limits throughout his military service.  

Since that time, the Veteran has submitted a February 2013 private audiogram that shows a hearing loss disability as defined under 38 C.F.R. § 3.385.  The private audiologist notes the Veteran's history of noise exposure in the military, but does not otherwise proffer an opinion with regard to etiology.  

In light of the new audiogram showing a current hearing loss disability and the possibility of missing military records, a new VA examination is warranted to reconcile whether the Veteran has a hearing loss disability as defined under the regulations and, if so, whether the disability is related to in-service acoustic trauma, to include the January 1969 firing range incident documented in the service treatment records. 

The RO/AMC must also take this opportunity to obtain any additional private or VA outpatient treatment records since February 2013.  

Accordingly, the case is REMANDED for the following action:

1. Contact NPRC, the California Army Reserves, or any other applicable government agency to confirm the Veteran's dates of service in the Army Reserves and to ensure any military records since November 1974 are obtained and associated with the claims folder.  All efforts to obtain military records should be fully documented.

2.  Ask the Veteran to identify any and all sources of treatment for his hearing loss since February 2013.  With regard to the private treatment records, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private medical records are identified but not obtained, then the RO/AMC should inform the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) that if the records are later obtained or submitted, the claim may be readjudicated.
All efforts to obtain VA records should be fully documented.

3.  After the above is completed and records are obtained to the extent available, the Veteran should be scheduled for a VA audiological examination to resolve whether the Veteran has sensorineural hearing loss and, if so, the severity of the impairment and the likely etiology.  
Specifically, the examiner should comment on whether it is at least as likely as not (50 percent probability or greater) that any hearing loss disability began in service, was caused by service, or is otherwise related to service.

The claims folder must be made available to the examiner. The examiner is directed to consider the Veteran's lay statements describing in-service symptoms and in-service military noise exposure during infantry training courses, to include exposure to rifles and explosives.  The examiner is also directed to consider treatment in January 1969 for ringing ears and decreased hearing associated with noise trauma on a firing range, his entrance and separations examinations and audiological findings at that time, post-service occupational and recreational noise exposure, and post-service VA examinations and private opinions.

The examiner should provide a complete rationale for any opinion given.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

